Exhbibit 10.2

 
WARRANT
 


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND,
ACCORDINGLY,  MAY  NOT  BE  TRANSFERRED  UNLESS  (I)  SUCH  SECURITIES HAVE BEEN
REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF
1933, AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144,
 
OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.
 
PURSUANT  TO  THE  TERMS  OF  SECTION  1  OF  THIS  WARRANT,  ALL  OR  A PORTION
OF THIS WARRANT MAY HAVE BEEN EXERCISED, AND THEREFORE THE ACTUAL NUMBER OF
WARRANT SHARES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE AMOUNT SET FORTH
ON THE FACE HEREOF.
 
GROWLIFE, INC.


WARRANT TO PURCHASE COMMON STOCK
 


Warrant No.:                           
 
Number of Shares of Common
Stock:                                                        
Date of Issuance: November        , 2013 (“Issuance Date”)
 
GrowLife, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [INVESTOR NAME], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof (the “Exercisability Date”), but not after 11:59 p.m., New York time, on
the Expiration Date (as defined below),
[                          (                        )] fully paid nonassessable shares
of Common Stock (as defined below) (the “Warrant Shares”).  Except as otherwise
defined herein, capitalized terms in this Warrant shall have the meanings set
forth in Section 15.  Capitalized terms used but not otherwise defined in this
Warrant shall have the meanings set forth in the JV Agreement (as defined
below). This Warrant is the Warrant to purchase Common Stock (this “Warrant”)
issued pursuant to (i) the Joint
Venture  Agreement  (the  “JV   Agreement”),  dated  as   of   November  19,   2013   (the
“Subscription Date”), by and among the Company and CANX USA LLC.  This Warrant
is one of a series of warrants containing substantially identical terms and
conditions issued pursuant to the JV Agreement (collectively, the “Warrants”).
 
 
Exhibit A, Page 1

--------------------------------------------------------------------------------

 

 
1.   EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise.  Subject to the terms and conditions hereof, this
 
Warrant may be exercised by the Holder on any day on or after the Exercisability
Date, in whole or in part (but not as to fractional shares), by delivery of a
written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant, together
with payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) either in cash or wire transfer of
immediately available funds, or a promissory note executed by Holder (with a
maximum term of  five (5) days commencing from the date that GrowLife delivered
to Holder GrowLife stock certificates (“Warrant Note”);(a “Cash Exercise”) (the
items under (i) and (ii) above, the “Exercise Delivery Documents”).   The Holder
shall not be required to surrender this Warrant in order to effect an exercise
hereunder; provided, however, that in the event that this Warrant is exercised
in full or for the remaining unexercised portion hereof, the Holder shall
deliver this Warrant to the Company for cancellation within a reasonable time
after such exercise.   On or before the first Trading Day following the date on
which the Company has received the Exercise Delivery
Documents  (the  date  upon  which  the  Company  has  received  all  of  the  Exercise  Delivery
Documents, the “Exercise Date”), the Company shall transmit by facsimile or
e-mail transmission an acknowledgment of confirmation of receipt of the Exercise
Delivery Documents to the Holder and the Company’s transfer agent for the Common
Stock (the “Transfer Agent”). The Company shall deliver any objection to the
Exercise Delivery Documents on or before the second Trading
Day  following  the  date  on  which  the  Company  has  received  all  of  the  Exercise  Delivery
Documents.  On or before the second Trading Day following the date on which the
Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall, (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program (the “FAST Program”) and so long as the certificates
therefor are not required to bear a legend regarding restriction on
transferability, upon the request of the Holder, credit such aggregate number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y), if the Transfer Agent is not
participating in the FAST Program or if the certificates are required to bear a
legend regarding restriction on transferability, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.  Upon delivery of the Exercise Delivery
Documents, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date such Warrant Shares are credited to
the Holder’s DTC account or the date of delivery of the certificates evidencing
such Warrant Shares, as the case may be.  If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for  exercise is greater
than the number of  Warrant Shares being acquired upon  an exercise, then the
Company shall as soon as practicable and in no event later than three Trading
Days after any such submission and at its own expense, issue a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant
has been and/or is exercised.  The Company shall pay any and all taxes and other
expenses of the Company (including overnight delivery charges) that may be
payable with respect to the issuance and delivery of Warrant Shares and a
replacement Warrant (if necessary) upon  exercise of  this  Warrant; provided,
however, that the  Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an affiliate thereof.  The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.
 
 
Exhibit A, Page 2

--------------------------------------------------------------------------------

 

 
(b) Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$0.033.
 
(c) Company’s Failure to Timely Deliver Securities.  If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) Business
Days of the Exercise Date a certificate for the number of shares of Common Stock
to which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Trading Day the
Holder purchases, or another Person purchasers on the Holder’s behalf or for the
Holder’s account (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s written request and in the Holder’s discretion, either (i)
pay in cash to the Holder the amount, if any, by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (ii) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss.  Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
(d) Cashless Exercise. INTENTIONALLY DELETED:
 
(e) Rule 144.  For purposes of Rule 144(d) promulgated under the Securities Act
of 1933, as amended, as in effect on the date hereof, assuming the Holder is not
an affiliate of the Company, it is intended that the Warrant Shares issued in a
Cash Exercise (as provided in 1.a. above) shall be deemed to have been acquired
by the Holder, and the holding period for the Warrant Shares shall be deemed to
have commenced, on the Issuance Date.
 
(f)  Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.
 
 
Exhibit A, Page 3

--------------------------------------------------------------------------------

 

 
(g) Beneficial  Ownership.    Beneficial  ownership  shall  be  calculated  in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  For purposes of this Warrant, in determining the number
of outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of (1) the
Company’s most recent Form 10-K, Form 10-Q, Current Report on Form
 
8-K or other public filing with the Securities and Exchange Commission, as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the
 
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within two (2) Business
 
Days confirm to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.
 
(h) No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.
 
2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:
 
(a) Adjustment upon Subdivision or Combination of Common Stock.  If the Company
at any time on or after the Subscription Date combines (by any stock split,
stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section 2(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.
 
 
Exhibit A, Page 4

--------------------------------------------------------------------------------

 
 
(b) Other  Events.    If  any  event occurs  of  the  type contemplated by  the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights or
phantom stock rights), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided that no such adjustment
pursuant to this Section 2(b) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.
 
(c) Voluntary Adjustment By Company. The Company may, in its sole discretion, at
any time during the term of this Warrant reduce the then current Exercise Price
to any amount and for any period of time deemed appropriate by the Board of
Directors of the Company.


(d) Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 2, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
3.   RIGHTS UPON DISTRIBUTION OF ASSETS.
 
(a) If the Company, at any time while this Warrant is outstanding, shall
distribute to all holders of Common Stock (and not to the Holders) evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the Common Stock
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction), then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Weighted
Average Price determined as of the record date mentioned above, and of which the
numerator shall be such Weighted Average Price on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith.  In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock.   Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.


4.   PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 
(a) Purchase Rights.   In addition to any adjustments pursuant to Section 2
above, if at any time the Company grants, issues or sells any Options, Common
Stock Equivalents or rights to purchase stock, warrants, securities or other
property pro rata to all of the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire,
upon  the  exercise of  this  Warrant and  on  the  terms  applicable
to  such  Purchase Rights,  the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.
 
 
Exhibit A, Page 5

--------------------------------------------------------------------------------

 
 
(b) Fundamental Transactions.  The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing (unless
the Company is the Successor Entity) all of the obligations of the Company under
this Warrant and the other Transaction Documents in accordance with the
provisions of this Section (4)(b) pursuant to written agreements in form and
substance reasonably satisfactory to the Required Holders and approved by the
Required Holders prior to such Fundamental Transaction, including agreements to
deliver to each holder of the Warrants in exchange for such Warrants a security
of the Successor Entity evidenced by a written instrument substantially similar
in form and substance to this Warrant, including, without  limitation,
an  adjusted  exercise price  equal  to  the  value  for  the  shares  of Common
Stock reflected by the terms of such Fundamental Transaction, and exercisable
for a corresponding number  of  shares  of  capital  stock  equivalent
to  the  shares  of  Common  Stock acquirable and receivable upon exercise of
this Warrant (without regard to any limitations on the exercise of this Warrant)
prior to such Fundamental Transaction, and reasonably satisfactory to the
Required Holders. Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
issuable upon the exercise of the Warrant prior to such Fundamental Transaction,
such shares of the publicly traded common stock or common shares (or its
equivalent) of the Successor Entity (including its Parent Entity) which the
Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Warrant been converted immediately prior to
such Fundamental Transaction, as adjusted in accordance with the provisions of
this Warrant. In addition to and not in substitution for any other rights
hereunder, prior to the consummation of any Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the Corporate Event but prior to
the Expiration Date, in lieu of shares of Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Corporate Event, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Corporate Event had this Warrant been exercised
immediately prior to such Corporate Event. Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders. The provisions of this
Section  (b)  shall  apply  similarly  and  equally  to  successive  Fundamental  Transactions  and
Corporate Events and shall be applied without regard to any limitations on the
exercise of this Warrant.
 
 
Exhibit A, Page 6

--------------------------------------------------------------------------------

 

 
(c) Applicability to Successive Transactions.   The provisions of this Section
shall apply similarly and equally to successive Fundamental Transactions and
Corporate Events and shall be applied without regard to any limitations on the
exercise of this Warrant.
 
5.   NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant and take all actions consistent with effectuating the
purposes of this Warrant.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of  its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).
 
6.   WARRANT  HOLDER  NOT  DEEMED  A  STOCKHOLDER.     Except  as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
7.   REISSUANCE OF WARRANTS.
 
(a) Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company and deliver the completed and executed
Assignment Form, in the form attached hereto as Exhibit B, whereupon the Company
will forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.
 
 
Exhibit A, Page 7

--------------------------------------------------------------------------------

 
 
(b) Lost, Stolen or Mutilated Warrant.   Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
(c) Exchangeable for  Multiple Warrants.    This  Warrant is  exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.
 
8.   NOTICES.  Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section 7.5 of the Purchase Agreement.
 
9. AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders.
Any such amendment shall apply to all Warrants and be binding upon all
registered holders of such Warrants.

10. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  This Warrant
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to the choice of law provisions
thereof.  The Company and, by accepting this Warrant, the Holder, each
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in the City of New York, for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Warrant and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant.  The Company and, by accepting this Warrant, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient
forum.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF,
THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST
A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS
TO THIS WAIVER.
 
 
Exhibit A, Page 8

--------------------------------------------------------------------------------

 
 
11. CONSTRUCTION; HEADINGS.   This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof.  The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.
 
12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise
Price  or  the  Warrant  Shares  within  three  Business  Days  of  such  disputed  determination  or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days submit via facsimile (a) the disputed determination
of the Exercise Price to an independent, reputable investment bank selected by
the Company and approved by the Holder, which approval shall not be unreasonably
withheld, or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant.  The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations.  The prevailing party in any dispute resolved
pursuant to this Section 12 shall be entitled to the full amount of all
reasonable expenses, including all costs and fees paid or incurred in good
faith, in relation to the resolution of such dispute.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
13. REMEDIES,   OTHER   OBLIGATIONS,   BREACHES   AND   INJUNCTIVE RELIEF.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant.
 
14. TRANSFER.  Subject to applicable laws, this Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company
 
15. CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms
shall have the following meanings:
 
(a) “Bloomberg” means Bloomberg, L.P.
 
(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(c) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).   If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.
 
 
Exhibit A, Page 9

--------------------------------------------------------------------------------

 

 
(d) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.0001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
(e) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., The NYSE MKT, The NASDAQ Global Market, The NASDAQ Global Select Market,
or The NASDAQ Capital Market.
 
(f)  “Expiration Date” means the fifth anniversary of the Exercisability Date
or, if such date falls on a day other than a Trading Day or on which trading
does not take place on the Principal Market, or, if the Principal Market is not
the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded (a “Holiday”), the next date that is not a Holiday.
 
(g) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
(but excluding a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company), or (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.
 
(h) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Common Stock Equivalents.
 
(i)  “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(j)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
 
Exhibit A, Page 10

--------------------------------------------------------------------------------

 
 
(k) “Principal Market” means The OTC Market.


(l) “Required Holders” means, as of any date, the holders of at least a majority
of the Warrants outstanding as of such date.


(m)“Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
 
(n) “Trading Day” means any day on which shares of Common Stock are traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock,  then  on  the  principal securities exchange
or  securities market on  which  the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
(o) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume- weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets LLC. If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 12 with the
term “Weighted Average Price” being substituted for the term “Exercise Price.”
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period..
 


[Signature Page Follows]


 
 
Exhibit A, Page 11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 




 

  GROWLIFE, INC.                     By: /s/ Sterling Scott     Name: Sterling
Scott     Title:   Chief Executive Officer          

 
 
 
 
 
Exhibit A, Page 12

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 


 
EXERCISE NOTICE


TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO PURCHASE
COMMON STOCK


GROWLIFE, INC.


 
The undersigned holder hereby exercises the right to purchase                        
of the shares of Common Stock (“Warrant Shares”) of GrowLife, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.
 


    1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:
 

      a  “Cash  Exercise”  with  respect  to              
 Warrant Shares; and/or      

 
    2.  Payment of Exercise Price.  In the event that the holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                                 with the terms of the Warrant. to the Company
in accordance


    3.      Delivery of Warrant Shares.   The Company shall deliver to the
holder                     Warrant Shares in accordance with the terms of the
Warrant and, after delivery of such Warrant
Shares,                                   
Warrant Shares remain subject to the Warrant.


 

 Date:                  Name of Registered Holder                 By:           
        Name:                   Title:                   Address:              
    Tax I.D.#                                  

 
A-1
 
 
 

--------------------------------------------------------------------------------

 
                                                             
 
EXHIBIT B
 


 
ASSIGNMENT FORM
 
GROWLIFE, INC.
 
    (To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 


    FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to
 
 

            Name:      
(Please Print)
                        Address:       (Please Print)             Dated:        
              Holder’s Signature:                        Holder’s Address:      
           

 
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.   Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
 
 
 
 
B-1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

